DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III (Figures 15-18, and Figures 19-23) in the reply filed on 05/26/2021 is acknowledged.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 06/22/2020, 10/07/2020, 02/19/2021, and 04/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements filed on 01/15/2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 19-20 are objected to because of the following informalities:
Claim 19 line 4 reads: “the component”. This should be corrected to read - - the one of the components - - for clarification purposes.
Claim 20 line 8 reads: “a main body of a connecting device”. This should be corrected to read - - the main body of the connecting device - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 11-13, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over DE 102008056027 A1 (Leichtenmueller).
Regarding claim 1, Leichtenmueller discloses a connecting device (see Fig. 6) for connecting two components (two objects (ref. 14 and ref. 15) seen in Fig. 3, also see paragraph [0002] of cited NPL translation for DE 102008056027 A1), wherein the connecting device 

    PNG
    media_image1.png
    421
    762
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 6.

    PNG
    media_image2.png
    229
    477
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 6.

    PNG
    media_image3.png
    350
    452
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 6.
Regarding claim 2, Leichtenmueller discloses the anchoring section (see annotated Figure 6 above) is configured as a cylindrical thickening portion (see in annotated Figure 6 above that the anchoring section is a cylindrical thickening portion) of an end of the main body (main body includes ref. 2 and the base section shown in annotated Figure 6 above) remote 
Regarding claim 3, Leichtenmueller discloses the anchoring section (see annotated Figure 6 above) is configured as an anchoring bolt (a bolt is a cylinder shaped object used to hold two objects together, and the anchoring section shown above has a cylinder shape and is used to anchor one object in another, therefore the anchoring section shown above is considered to be an anchoring bolt) protruding away from the base section perpendicularly or obliquely to a connecting direction of the connecting device (see annotated Figure 6 below).

    PNG
    media_image4.png
    296
    693
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 6.
Regarding claim 4, Leichtenmueller discloses the anchoring section (see annotated Figure 6 above) is configured as an anchoring bolt (a bolt is a cylinder shaped object used to hold two objects together, and the anchoring section shown above has a cylinder shape and is used to anchor one object in another, therefore the anchoring section shown above is considered to be an anchoring bolt) which extends beyond the base section in a direction perpendicular to the connecting direction (see annotated Figure 6 above).
Regarding claim 5, Leichtenmueller discloses the main body (main body includes ref. 2 and the base section shown in annotated Figure 6 above) comprises a positioning projection (ref. 1f).
Regarding claim 7, Leichtenmueller discloses the positioning projection (ref. 1f) protrudes away from a face side of the main body (the face side of the main body is the outer face of the base section that the position projection (ref. 1f) extends from).
Regarding claim 9, Leichtenmueller discloses the positioning projection (ref. 1f) protrudes away or projects away from the base section (see annotated Figure 6 above) at a side facing away from the anchoring section (see in annotated Figure 6 above that the anchoring section protrudes from the outer surface of the base section opposite the positioning projection).
Regarding claim 11, Leichtenmueller discloses the positioning projection (ref. 1f) extends away from the main body (main body includes ref. 2 and the base section shown in annotated Figure 6 above) in a connecting direction (see annotated Figure 6 above) of the connecting device in a region of the fixing opening (the fixing opening is where the fastener protrudes in the connecting direction from the main body when inserted through the insertion opening and receiving channel).
Regarding claim 12, Leichtenmueller discloses the main body (main body includes ref. 2 and the base section shown in annotated Figure 6 above) comprises an actuating opening (see annotated Figure 6 below) that is configured as an actuating slot (see in annotated Figure 6 below that the actuating opening is a slot).

    PNG
    media_image5.png
    377
    647
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 6.
Regarding claim 13, Leichtenmueller discloses the main body (main body includes ref. 2 and the base section shown in annotated Figure 6 above) comprises an actuating opening (see annotated Figure 6 above) which is configured, at least in sections and/or at least approximately, complementarily to an outer contour of the fixing element (the fixing element is ref. 3 in Fig. 1a, see that the actuating slot above has two linear parallel side lengths and the fastener also has two parallel linear side lengths, therefore the actuating opening is complementary to the outer contour of the fixing element).
Regarding claim 15, Leichtenmueller discloses the main body (main body includes ref. 2 and the base section shown in annotated Figure 6 above) is formed as one piece (see in Fig. 6 that the main body is composed of one piece).
Regarding claim 17, Leichtenmueller discloses the fixing element (ref. 3 in Fig. 1a) is a screw (see paragraph [0002] of cited NPL translation for DE 102008056027 A1) and 
a) wherein the insertion opening is larger than a screw head of the screw and/or 
b) wherein the fixing opening (the fixing opening is where the fastener protrudes in the connecting direction from the main body when inserted through the insertion opening and receiving channel) is smaller than the screw head (the screw head is the head of the fastener seen on ref. 3 in Fig. 1a) of the screw (the fixing opening must be smaller than the screw head or else the screw would slide through the receiving channel and not cause any retaining means for the system) and/or 
c) wherein the fixing opening is larger than a threaded section (shaft of ref. 3 in Fig. 1a) of the screw (the fixing opening must be larger than the threaded section of the screw in order to allow the screw to extend from the fixing opening and enter the second component being connected).
Regarding claim 18, Leichtenmueller discloses an actuating opening (see annotated Figure 6 above) of the main body extends in a direction running parallel to a connecting direction of the connecting device (see in annotated Figure 6 above that the actuating opening extends in a parallel direction to the connecting direction) over at least about a third, in particular at least about half, of a length of the main body taken in the connecting direction (see in Fig. 6 that the actuating opening extends over half the length of the main body).
Regarding claim 19, Leichtenmueller discloses wherein one of the components (ref. 14 in Fig. 1b) preferably comprises a recess (ref. 16 in Fig. 1b) corresponding to an external shape of the main body of the connecting device (see that the recess corresponds to the external 
NOTE: All embodiments of the connection devices (ref. 2) can be positively fitted into a recess of a first component, by drilling out the corresponding shape of the connection device (ref. 2) in the first component, as seen in Figs. 1c-1d.
Regarding claim 20, Leichtenmueller discloses a method for connecting two components, comprising:  - 36 – 
- providing an, in particular, plate-shaped component (ref. 14); 
- introducing a recess (ref. 16) by processing the component, in particular by means of a milling machine (see attached cited NPL translation for DE 102008056027 A1 paragraph [0036], holes 17a-17d are mentioned with drilling, also the merged translation mentions that the large bore (ref. 17d) is drilled), in which a milling head (drill head) is rotated about a rotational axis running perpendicularly to a main side of the component (a drill acts in the same manner as a mill, having a head rotating about an axis that is perpendicular to the main side of the component); 
- introducing a main body of a connecting device (main body includes ref. 2 and the base section shown in annotated Figure 6 above) into the recess, in particular introducing a main body of a connecting device in accordance with Claim 1 into the recess; 
- connecting the components to each other by actuating a fixing element (ref. 3) of the connecting device arranged in the main body (when the fixing element is seated in the receiving channel, it protrudes from the fixing opening and extends into the second of the components 
NOTE: A drill and mill are analogous in this situation as they both have heads rotating about an axis that is perpendicular to the surface of interest, and they both remove material in order to create a cavity.
NOTE: All embodiments of the connection devices (ref. 2) can be positively fitted into a recess of a first component, by drilling out the corresponding shape of the connection device (ref. 2) in the first component, as seen in Figs. 1c-1d.
Claim(s) 1, 5-6, 8, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over GB 1561985 A (Harley).
Regarding claim 1, Harley discloses a connecting device (see Fig. 5) for connecting two components (ref. B and ref. C), wherein the connecting device comprises a main body (ref. 1), which comprises a receiving channel (ref. 5) extending through the main body for accommodating a fixing element (ref. 13, see Fig. 1), wherein the receiving channel is accessible at an end by way of an insertion opening (the insertion opening is the opening represented by ref. 5 in Fig. 5) of the main body and at a further end by way of a fixing opening of the main body (the fixing opening is where the fastener protrudes in the connecting direction from the main body when inserted through the insertion opening and meets another part (ref. 2) seen in Fig. 1), wherein the main body comprises a base section (see annotated Figure 5 below) and an anchoring section (ref. 10) protruding away or projecting from the base section for anchoring the main body in one of the components.

    PNG
    media_image6.png
    340
    553
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 5.
Regarding claim 5, Harley discloses the main body (ref. 1) comprises a positioning projection (ref. 4).
Regarding claim 6, Harley discloses the positioning projection (ref. 4) is arranged on a face side (ref. 3) of the main body (ref. 1) and forms an extension of the fixing opening (see Fig. 6) and/or of a tapering section.
Regarding claim 8, Harley discloses the positioning projection (ref. 4) is at least approximately ring-shaped and/or has at least approximately a form of a hollow cylinder projecting away from a face side of the main body (see in Fig. 6 that the projection has a hollow cylinder shape and projects away from a face (ref. 3) of the main body).
Regarding claim 10, Harley discloses the extension (ref. 4) is annular (see in Fig. 6 that the extension is a ring shape).
Regarding claim 16, Harley discloses the main body (ref. 1) is configured as a plastic (see page 4 lines 3-4) injection-molded component (see page 1 lines 95-96) or as a metal die-cast component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-








/ZAH/Examiner, Art Unit 3678                           

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678